DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The current independent claims describe a method for a user to travel to a transportation vehicle for rental or on-demand use.  The specification teaches a user requesting a transportation vehicle to pick them up and take them to a specified destination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by prior art made of record in a previous Office Action, Reiser, US Patent Application Publication Number 2014/0266594 (hereinafter Reiser). 
Regarding claims 1, 8, and 15, Reiser discloses a method comprising: presenting for display on a user device associated with a user, transportation vehicles selected for the user device based on user input from the user device indicating a future pickup time and a pickup location [paragraph 0155, fig. 45]; receiving, from the user device a user selection of a transportation vehicle for transportation from the transportation vehicles [paragraph 0157]; transmitting navigation information to the user device comprising an estimated travel time and instruction for the user device to travel to a location of the transportation vehicle [fig. 43 “Lot Directions”]; receiving, from a Global Positioning System (GPS) unit of the user device GPS data indicating a location of the user device [paragraph 0176]; determining the location of the user device is proximate to a location of the transportation vehicle based on the GPS data from the GPS unit of the user device [paragraph 0176]; and based on determining the location of the user device is proximate to the location of the transportation vehicle: sending, for display on the user device, a notification indicating the location of the user device is proximate to the location of the transportation vehicle [fig. 43], the notification comprising text displayed on the user device identifying the transportation vehicle and a visual indicator corresponding to the transportation vehicle displayed on the user device [fig. 47a]; and transmitting, the user device, a token for the user device to transmit to a security device associated with a vehicle computing device corresponding to the transportation vehicle to cause the security device to unlock a controlled area of the transportation vehicle [paragraphs 0158, 0168-0169; fig. 48].      
Regarding claims 5, 12, and 19, Reiser discloses sending an initial notification to the user device indicating the user device is not located proximate the transportation vehicle assigned to the user device [fig. 49b].
Regarding claims 6, 13, and 20, Reiser discloses causing the security device to unlock the controlled area of the transportation vehicle comprises causing the security device to open or unlock a door of the transportation vehicle [paragraph 0169].
Regarding claims 7 and 14, Reiser discloses sending the notification to the user device comprising a wearable computing device [paragraph 0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Outwater et al., US Patent Application Publication Number 2017/0115125 (hereinafter Outwater).
Regarding claims 2, 9, and 16, Reiser does not specifically disclose wherein transmitting the token to the user device causes the user device to transmit the token to the security device in response to the security device querying the user device for the token.  However, Outwater teaches this limitation [paragraphs 0024, 0034].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Reiser to include the teaching of Outwater.  The motivation for this modification would have been to further automate the authorization of the user to gain access to the transportation vehicle.
Regarding claims 3, 10, and 17, Reiser does not specifically disclose causing the vehicle computing device to illuminate an additional visual indicator to display a particular color or activate a horn to indicate the transportation vehicle is a correct transportation vehicle for pick up.  However, Outwater teaches this limitation [paragraphs 0038, 0039, 0043, 0061].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Reiser to include the teaching of Outwater.  The motivation for this modification would have been to allow the user to quickly identify the correct vehicle.
Regarding claims 4, 11, and 18, Reiser does not specifically disclose causing the user device to emit a color indicator as the visual indicator or an audible tone to indicate the transportation vehicle is a correct transportation vehicle for pick up.  However, Outwater teaches this limitation [paragraphs 0057, 0058].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Reiser to include the teaching of Outwater.  The motivation for this modification would have been to allow the user to quickly identify the correct vehicle.


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Martenis, US Patent Number 9,552,564 (hereinafter Martenis).
Regarding claims 2, 9, and 16, Reiser does not specifically disclose wherein transmitting the token to the user device causes the user device to transmit the token to the security device in response to the security device querying the user device for the token.  However, Martenis teaches this limitation [col. 13: lines 25-52].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Reiser to include the teaching of Martenis.  The motivation for this modification would have been to further automate the authorization of the user to gain access to the transportation vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Murphy, US Patent Number 10,791,536, disclose systems and method for short range peer-to-peer navigation.
Liu et al., US Patent Application Publication Number 2016/0321566, disclose ride-sharing joint rental groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
February 8, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644